UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW VORK

 

 

xX
ANNAMARIE TROMBETTA, i
Plaintiff, : Civil Action No. 18-CV-993 (RA)
(SLC)
- against —
NORB NOVOCIN, et al., : NOTICE OF APPEARANCE
Defendants.
xX

PLEASE TAKE NOTICE that Jana Farmer of WILSON ELSER MOSKOWITZ
EDELMAN & DICKER LLP, an attorney duly admitted to practice law before this Court, hereby
appears on behalf of the defendants, William Seippel and WorthPoint Corporation in the above
captioned action and respectfully requests that all pleadings, notices, orders, correspondence and
other papers in connection with this action be served upon the undersigned, as attorneys for said
Defendants.

Dated: White Plains, New York
January 27, 2021

Yours, etc.

WILSON ELSER MOSKOWITZ
EDELMAN & DICKER LLP

By: /s/ Jana Farmer
Jana Farmer
1133 Westchester Avenue
White Plains, NY 10604
Telephone: (914) 872-7247
Fax: (516) 228-0200
Jana.Farmer(@wilsonelser.com
Civil Action No. 18-CV-993 (RA)(SLC)

UNITED STATES DISTRICT COURT
SUUTHERN DISTRICT OF NEW YORK

 

ANNAMARIE TROMBETTA, *
Plaintiff,
-against-
NORB NOVOCIN, et al.,
Defendants.

 

 

NOTICE OF APPEARANCE

 

WILSON ELSER MOSKOWITZ EDELMAN & DICKER LLP
Attorneys for Defendants
WILLIAM SEIPPEL and WORTHPOINT CORPORATION
1133 Westchester Avenue
White Plains, NY 10604
(914) 872-7247
